DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for No. 16660757 on March 24, 2021. Please note claims 1-19 are pending and have been examined.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140098563 A1) in view of Noba (US 20080002429 A1).

Regarding claim 1 (Currently Amended), Kim discloses: A display device (Fig. 1, discloses display device) comprising: 
a display panel (Fig. 1, Fig. 1, [0056], discloses display panel PNL); 
a light guide plate (Fig. 1, main light guide part MLGP and sub-light guide part SLGP) opposite to the display panel and having a light 5incident surface (Fig. 1, Fig. 2, [0063]-[0065] discloses the rectangular plate shape main light guide part MLGP and sub-light guide part SLGP opposite to the display panel display panel PNL in which light form light source is projected); 
a light emitting module configured to emit a light to the light incident surface (Fig. 1, Fig. 2, [0065], light from light source blocks LS1, LS2, LS3, and LS4 are projected to the light incident surface of main light guide part MLGP and sub-light guide part), wherein the light emitting module comprises: 
	a substrate (Fig. 1, Fig. 2, [0061], bottom chassis BC); 
	a plurality of first light emitting elements (Fig. 1, Figs. 3, [0089], light sources L11, L12, L13, L14, L21, L22, L23 and L24) disposed on the substrate 10along a first direction and (Fig. 1, Fig. 3, [0089]-[0091], first light source block LS1 comprising light sources L11, L12, L13, and L14 and second light source block LS2 comprising light sources L21, L22, L23 and L24 disposed on the substrate/bottom chassis BC along a first direction (i. e., x-direction) on main light guide part MLGP and divided into a plurality of first luminous areas of main light guide part MLGP in grid as illustrated in Fig. 3A, 3C. As illustrated in annotated Fig. 3C below, each of the luminous areas of main light guide part MLGP comprises at least two light sources); 
	a plurality of second light emitting elements (Fig. 1, Figs. 3, [0089], light sources light sources L31, L32, L33, L34, L41, L42, L43 and L44) disposed on the substrate along the first direction and divided into a plurality of second 15luminous areas, wherein each of the second luminous areas comprises at least two second light emitting elements (Fig. 1, Fig. 3, [0089]-[0091], third light source block LS3 comprising light sources L31, L32, L33, and L34 and fourth light source block LS4 comprising light sources L41, L42, L43 and L44 are disposed on the substrate/bottom chassis BC along a first direction on sub-light guide part SLGP and divided into a plurality of second luminous areas of sub-light guide part SLGP in grid as illustrated in Fig. 3A/3C. As illustrated in annotated Fig. 3C below, each rows of the luminous areas of sub-light guide part SLGP comprises at least two light sources), and the second luminous areas and the first luminous areas are staggered with each other along a second direction perpendicular to the first direction (Figs. 3, luminous areas of main light guide part MLGP and the sub-light guide part SLGP are staggered with each other along a second direction (i. e., y-direction) perpendicular to the first direction as illustrated in annotated Fig. 3A/3C below); 
wherein one of the second luminous areas and one of the first luminous 25areas partly overlap along the second direction (Figs. 3, Fig. 12, one of the second luminous areas and one of the first luminous 25areas of main light guide part MLGP and sub-light guide part SLGP are partially overlap along the second direction (i. e., y-direction) as illustrated in Figs. 3).
Kim does not explicitly teach a light outgoing surface and a reflective surface opposite to the light outgoing surface; wherein the first light emitting elements and the second light emitting elements face the light incident surface of the single light guide plate, and the light incident surface continuously extends to a light outgoing surface from the reflective surface.
However, in the same field of endeavor of the display device comprising the backlight unit for providing the backlight, Noba teaches a light outgoing surface and a reflective surface opposite to the light outgoing surface (Fig. 24, disclose light outgoing surface 11c  is opposite to the light reflective surface 11d in light guide plate 11 as shown in figure); wherein the first light emitting elements and the second light emitting elements face the light incident surface of the single light guide plate (Fig. 24, discloses the red, green and blue light-emitting linear light sources 12R, 12G and 12B mounted on a substrate 13 positioned in parallel to the light-receiving surface 11a of light guide plate 11), and the light incident surface continuously extends to a light outgoing surface from the reflective surface (Fig. 24, light-receiving surface 11a continuously extends to light outgoing surface 11c  from the light reflective surface 11d in light guide plate 11 as shown in figure).
Therefore, in view of teachings of Kim and Noba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting module of display device as taught by Kim with backlight unit of Noba having a light outgoing surface and a reflective surface opposite to the light outgoing surface; wherein the first light emitting elements and the second light emitting elements face the light incident surface of the single light guide plate, and the light incident surface continuously extends to a light outgoing surface from the reflective surface in order to minimize color irregularity appearing on the light-emitting surface of a light guide plate and that of a backlight unit (Noba, [0018]).


    PNG
    media_image1.png
    516
    775
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    581
    912
    media_image2.png
    Greyscale

claim 2 (Previously Presented), Kim in view of Noba teaches the limitations of parent claim 1. Kim further teaches wherein a length of one of the first luminous areas along the first direction is identical to that of one of the second luminous areas along the first direction (Fig. 1, Fig. 3A, discloses the length of one of the first luminous area of main light guide part MLGP along the first direction as illustrated above in Fig. 3c is substantially identical to that of one of second luminous area of sub-light guide part SLGP).

Regarding claim 3 (Previously Presented), Kim in view of Noba teaches the limitations of parent claim 1. Kim further teaches a controller (Fig. 4, [0109], light source control unit 50) configured to: control at least one of the first luminous areas to illuminate but control at least one of the others of the first luminous areas not to illuminate; and control the first light emitting elements in the at least one of the first luminous area to illuminate simultaneously (Fig. 4-Fig. 6, [0108]-[0111], discloses the light sources of the light source part 60 independently receive the current by the light source control unit 50, and thus the amount of the light emitted from each light source of the light source part 60 is independently controlled. The light source control unit 50 controls the brightness of the light emitted from each light source of the first to the fourth light source blocks in response to the local dimming signal to control the current provided to the light sources on the basis of the analyzed brightness in the light emitting areas LOA11 to LOA44. The light source control unit 50 controls the current provided to the light source corresponding to the relatively dark light emitting area in the image displayed on the display panel PNL to be low. Accordingly, the local dimming, in which the intensity of the light emitted from each light source is controlled in accordance with the image in each light emitting area, is realized. Examiner reads the plurality of blocks as illustrated in annotated fig. 3C above in main light guide part MLGP as first luminous areas).

claim 4 (Previously Presented), Kim in view of Noba teaches the limitations of parent claim 3. Kim further teaches control at least one of the second luminous areas to illuminate but control at least one of the others of the second luminous areas not to illuminate; control the second light emitting elements in the at least one of the second luminous areas to illuminate simultaneously; and control the at least one of the first luminous areas and the at least one of the second luminous areas to illuminate simultaneously (Fig. 4-Fig. 6, [0108]-[0111], discloses the light sources of the light source part 60 independently receive the current by the light source control unit 50, and thus the amount of the light emitted from each light source of the light source part 60 is independently controlled. The light source control unit 50 controls the brightness of the light emitted from each light source of the first to the fourth light source blocks in response to the local dimming signal to control the current provided to the light sources on the basis of the analyzed brightness in the light emitting areas LOA11 to LOA44. The light source control unit 50 controls the current provided to the light source corresponding to the relatively dark light emitting area in the image displayed on the display panel PNL to be low. Accordingly, the local dimming, in which the intensity of the light emitted from each light source is controlled in accordance with the image in each light emitting area, is realized. Examiner reads the plurality of blocks/grids in sub-light guide part SLGP as second luminous areas. Also see [0065]).

Regarding claim 5 (Previously Presented), Kim in view of Noba teaches the limitations of parent claim 1. Kim further teaches wherein the substrate has a side, and the a interval between the side and the one of the first luminous areas closest to the side among the first luminous areas is less than a second interval between the side and the one of the second luminous areas closest to the side among the second luminous areas (Fig. 1. Fig. 2, discloses first interval between the side of the substrate (bottom chassis BC) and one of the first luminous areas closest to the side of main light guide part MLGP is less than second interval between the side of the substrate (bottom chassis BC) and one of the second luminous areas closet to the side of sub-light guide part SLGP as illustrated in figures).

Regarding claim 6 (Previously Presented), Kim in view of Noba teaches the limitations of parent claim 1. Kim further teaches a controller (Fig. 4, [0109], light source control unit 50) configured to: control, according to a display signal (Fig. 4, [0065] discloses the light source part control unit 50 independently controls brightness of each of the light source blocks LS1, LS2, LS3, and LS4 in response to a local dimming signal obtained by analyzing the image displayed on the display panel PNL), at least one of the first luminous areas and at least one of the second luminous areas to illuminate with a first intensity, but control the others of first luminous areas and the others of the second luminous areas to illuminate with a second intensity; wherein the at least one of the first luminous areas and the at least one of the second luminous areas are adjacent to each other in the first direction (Fig. 3-Fig. 5, [0065] disclose the light sources of the light source part 60 independently receive the current by the light source control unit 50, and thus the amount of the light emitted from each light source of the light source part 60 is independently controlled. [0110] discloses the light source control unit 50 controls the current provided to the light source corresponding to the relatively bright light emitting area in the image displayed on the display panel PNL to be high. On the contrary, the light source control unit 50 controls the current provided to the light source corresponding to the relatively dark light emitting area in the image displayed on the display panel PNL to be low. Accordingly, the local dimming, in which the intensity of the light emitted from each light source is controlled in accordance with the image in each light emitting area, is realized).

Regarding claim 10 (Currently Amended), Kim discloses: A display device characterized (Fig. 1, discloses display device), comprises: 
(Fig. 1, Fig. 1, [0056], discloses display panel PNL); 
a light guide plate (Fig. 1, main light guide part MLGP and sub-light guide part SLGP) opposite to the display panel and having a light incident surface (Fig. 1, Fig. 2, [0063]-[0065] discloses the rectangular plate shape main light guide part MLGP and sub-light guide part SLGP opposite to the display panel display panel PNL in which light form light source is projected); 
a light emitting module configured to emit a light to the light incident surface (Fig. 1, Fig. 2, [0065], light from light source blocks LS1, LS2, LS3, and LS4 are projected to the light incident surface of main light guide part MLGP and sub-light guide part SLGP), wherein the light emitting module comprises: 
 	a substrate (Fig. 1, Fig. 2, [0061], bottom chassis BC); 
 	a plurality of first light emitting elements (Fig. 1, Figs. 3, [0089], light sources L11, L12, L13, L14, L21, L22, L23 and L24) disposed on the substrate along a first direction and divided into a plurality of first luminous areas, wherein each of the first luminous areas comprises at least two first light emitting elements (Fig. 1, Fig. 3, [0089]-[0091], first light source block LS1 comprising light sources L11, L12, L13, and L14 and second light source block LS2 comprising light sources L21, L22, L23 and L24 disposed on the substrate/bottom chassis BC along a first direction (i. e., x-direction) on main light guide part MLGP and divided into a plurality of first luminous areas of main light guide part MLGP in grids as illustrated in Fig. 3A, 3C. As illustrated in annotated Fig. 3C above, each of the luminous areas of main light guide part MLGP comprises at least two light sources); 
	a plurality of second light emitting elements (Fig. 1, Figs. 3, [0089], light sources light sources L31, L32, L33, L34, L41, L42, L43 and L44) disposed on the substrate along the first direction and divided into a plurality of second luminous areas, wherein each of the second luminous areas comprises at least two second light emitting elements (Fig. 1, Fig. 3, [0089]-[0091], third light source block LS3 comprising light sources L31, L32, L33, and L34 and fourth light source block LS4 comprising light sources L41, L42, L43 and L44 are disposed on the substrate/bottom chassis BC along a first direction on sub-light guide part SLGP and divided into a plurality of second luminous areas of sub-light guide part SLGP in grid as illustrated in Fig. 3A/3C. As illustrated in annotated Fig. 3C, each rows of the luminous areas of sub-light guide part SLGP comprises at least two light sources), and the second luminous areas and the first luminous areas are staggered with each other along a second direction perpendicular to the first direction (Figs. 3, luminous areas of main light guide part MLGP and the sub-light guide part SLGP are staggered with each other along a second direction (i. e., y-direction) perpendicular to the first direction as illustrated above in annotated Figs. 3A/3C); 
the second luminous areas and the first luminous areas completely overlap along the second direction (Figs. 3, luminous areas of main light guide part MLGP and the sub-light guide part SLGP are staggered with each other along a second direction (i. e., y-direction) perpendicular to the first direction such that main light guide part MLGP completely overlaps the sub-light guide part SLGP as shown in figures 2, 3A). Kim further teaches the rectangular shape main light guide part MLGP and the sub-light guide part SLGP for illumination surface (see Fig. 1, Fig. 3A and [0064]), except for claimed wherein the length of each of the second luminous areas along the first direction is less than that of each of the first luminous areas along the first direction. However, it would have been an obvious matter of design choice to make each of grid length of the sub-light guide part SLGP along first direction (i. e., second luminous area along first direction) is less/shorter than that of each of grid length of the main light guide part MLGP in the first direction, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Kim does not explicitly teach a light outgoing surface and a reflective surface opposite to the light outgoing surface; wherein the first light emitting elements and the second light emitting 
However, in the same field of endeavor of the display device comprising the backlight unit for providing the backlight, Noba teaches a light outgoing surface and a reflective surface opposite to the light outgoing surface (Fig. 24, disclose light outgoing surface 11c  is opposite to the light reflective surface 11d in light guide plate 11 as shown in figure); wherein the first light emitting elements and the second light emitting elements face the light incident surface of the single light guide plate (Fig. 24, discloses the red, green and blue light-emitting linear light sources 12R, 12G and 12B mounted on a substrate 13 positioned in parallel to the light-receiving surface 11a of light guide plate 11), and the light incident surface continuously extends to a light outgoing surface from the reflective surface (Fig. 24, light-receiving surface 11a continuously extends to light outgoing surface 11c  from the light reflective surface 11d in light guide plate 11 as shown in figure).
Therefore, in view of teachings of Kim and Noba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting module of display device as taught by Kim with backlight unit of Noba having a light outgoing surface and a reflective surface opposite to the light outgoing surface; wherein the first light emitting elements and the second light emitting elements face the light incident surface of the single light guide plate, and the light incident surface continuously extends to a light outgoing surface from the reflective surface in order to minimize color irregularity appearing on the light-emitting surface of a light guide plate and that of a backlight unit (Noba, [0018]).

Regarding claim 11 (Previously Presented), Kim in view of Noba teaches the limitations of parent claim 10. Kim further teaches wherein the number of the second luminous areas is greater than that of the first luminous areas (Fig. 10A, Fig. 10B, discloses the rectangular shape main light guide part MLGP and the sub-light guide part SLGP for illumination surface in which quantity of light exit pattern LOP in sub-light guide part SLGP is greater than that of main light guide part MLGP as illustrated in Fig. 10B).

Regarding claim 12 (Previously Presented), Kim in view of Noba teaches the limitations of parent claim 10. Kim further teaches a controller (Fig. 4, [0109], light source control unit 50) configured to: control at least one of the first luminous areas to illuminate but control at least one of the others of the first luminous areas not to illuminate; control the first light emitting elements in the at least one of the first luminous areas to illuminate simultaneously; control at least one of the second luminous areas to illuminate but control at least one of the others of the second luminous areas not to illuminate; control the second light emitting elements in the at least one of the second luminous areas to illuminate simultaneously; and control the at least one of the first luminous areas and the at least one of the second luminous areas to illuminate simultaneously (Fig. 4-Fig. 6, [0108]-[0111], discloses the light sources of the light source part 60 independently receive the current by the light source control unit 50, and thus the amount of the light emitted from each light source of the light source part 60 is independently controlled. The light source control unit 50 controls the brightness of the light emitted from each light source of the first to the fourth light source blocks in response to the local dimming signal to control the current provided to the light sources on the basis of the analyzed brightness in the light emitting areas LOA11 to LOA44. The light source control unit 50 controls the current provided to the light source corresponding to the relatively dark light emitting area in the image displayed on the display panel PNL to be low. Accordingly, the local dimming, in which the intensity of the light emitted from each light source is controlled in accordance with the image in each light emitting area, is realized. Examiner reads the plurality of blocks in main light guide part MLGP as first luminous areas and plurality of blocks/grids in sub-light guide part SLGP as second luminous areas. Also see [0065]).
claim 13 (Previously Presented), Kim in view of Noba teaches the limitations of parent claim 10. Kim further teaches a controller (Fig. 4, [0109], light source control unit 50) configured to: control, according to a display signal, at least one of the first luminous areas and at least one of the second luminous areas to illuminate with a first intensity, but control the others of the first luminous areas and the others of the second luminous areas to illuminate with a second intensity; wherein the at least one of the first luminous area and the at least one of the second luminous area are adjacent to each other in the first direction (Fig. 3-Fig. 5, [0065] disclose the light sources of the light source part 60 independently receive the current by the light source control unit 50, and thus the amount of the light emitted from each light source of the light source part 60 is independently controlled. The light source part control unit 50 independently controls brightness of each of the light source blocks LS1, LS2, LS3, and LS4 in response to a local dimming signal obtained by analyzing the image displayed on the display panel PNL. [0110] discloses the light source control unit 50 controls the current provided to the light source corresponding to the relatively bright light emitting area in the image displayed on the display panel PNL to be high. On the contrary, the light source control unit 50 controls the current provided to the light source corresponding to the relatively dark light emitting area in the image displayed on the display panel PNL to be low. Accordingly, the local dimming, in which the intensity of the light emitted from each light source is controlled in accordance with the image in each light emitting area, is realized. For example, as shown in Fig. 13C, one of the first luminous areas of main light guide part MLGP and one of the second luminous areas of sub-light guide part SLGP are adjacent to each other in the x-direction and brightness of the luminous areas of the grids of luminous area/surface of the main light guide part MLGP and sub-light guide part SLGP controlled based on the control signal from the light source control unit 50).

Response to Arguments
6. 	Applicant’s arguments with respect to claims 1 and 10 as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Noba being used in the current rejections under new grounds of rejection necessitated by amendment. See above rejections for full detail.

Allowable Subject Matter
7.	Claims 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per claim 17, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, controller configured to: control, according to a first display signal, at least one of the first luminous areas and at least one of the second luminous area to illuminate with a first intensity, wherein the first display signal represents a first position at which an image is located on a display surface of the display panel; control, according to a second display signal, the at least one of the first luminous areas to illuminate with a second intensity but control at least one of the others of the first luminous areas to illuminate with the first intensity, wherein the second display signal represents a second position at which the image is located on the second position on the display surface, in the context of the controlling the luminous areas for displaying image on display device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Claim 7-9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 7, none of the prior art neither anticipates nor renders obvious the limitations of a controller configured to: control, according to a first display signal, at least one of the first luminous areas and at least one of the second luminous areas to illuminate with a first intensity, 16/660,757 -3-wherein the first display signal represents a first position at which an image is located on a display surface of the display panel; control, according to a second display signal, the at least one of the first luminous areas to illuminate with a second intensity but control at least one of the others of the first luminous areas to illuminate with the first intensity, wherein the second display signal represents a second position at which the image is located on the second position on the display surface, in the context of the controlling the luminous areas for displaying image on display device.
As per claim 14, none of the prior art neither anticipates nor renders obvious the limitations of a controller configured to: control, according to a first display signal, at least one of the first luminous areas and multiple of the second luminous areas to illuminate with a first intensity, wherein the first display signal represents a first position at which an image is located on a display surface of the display panel; control, according to a second display signal, the at least one of the first luminous areas to illuminate with a second intensity but control at least one of the others of  the first luminous areas to illuminate with the first intensity; control the at least one of the second luminous areas to illuminate with the second intensity but control at least one of the
. 

 	
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim, Jung Hee (KR101879715 (B1)) teaches similar invention of first and second light emitting elements facing the light incident surface of single light guide plate with light incident surface continuously extends to a light outgoing surface from the reflective surface (see Fig. 5).
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693